DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 9 September 2022.
Claims 1, 8, and 15 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 9 September 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 8-10 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the amended limitations of claim 1. Applicant characterizes these amended limitations as “the data set configuration is received and used to generate worksheet metadata to facilitate processing later requests for that worksheet from client systems” (remarks, page 9, last paragraph), and Applicant asserts that “Hariharan does not describe receiving any such data that describes both permissions for a data set as well as a presentation structure for that data set” (remarks, page 10, first paragraph). Applicant further asserts that “Hariharan does not contemplate different clients or client systems with different levels of access to a database as claimed. More specifically, Hariharan does not contemplate a client having a higher level of access to the database that can define both a presentation structure and permissions for a worksheet that are later used by client systems with lower levels of access” and “Gass fails to cure the deficiencies of Hariharan” (remarks, page 10, first full paragraph).
The Office respectfully disagrees with the above remarks. Gass teaches: receiving, from a client, a data set configuration, wherein the data set configuration comprises permissions for a data set (see Gass para. 0042-0044 and Fig. 8: row-level security designed by Security Administrator; and see Gass para. 0094, 0114, and Fig. 17: row-level permissions) from a database (see Gass Fig. 2: row-level security 60 applied for querying data 50 from database 200); receiving, from a client system having a lower level of access to the database than the client, a request (see Gass para. 0094, 0114, and Fig. 17: a user who is not an administrator requests access to data from the database; in the illustrative example of Fig. 17, the user Joe queries for orders from the Orders Table); and limiting presentation based on the permissions for the data set (see Gass para. 0094, 0114, and Fig. 17: limiting data displayed based on row-level permissions, which are based on filters; in the illustrative example of Fig. 17, the user Joe is presented only with data rows that match the user’s Employee ID) received from the client (see Gass para. 0042-0044 and Fig. 8: row-level security designed by Security Administrator). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariharan to include the teachings of Gass because it enables additional refinement of control, allowing defining access to data at a more granular level (see Gass para. 0090). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariharan to include the teachings of Gass because it allows filtering data for security purposes in a way that prevents end users from disabling the filter (see Gass para. 0095-0096), enhancing data integrity. Therefore, the cited prior at teaches the limitations as claimed.

Claims 8 and 15 recite limitations similar to those of claim 1 and are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

Claims 2-7, 9-14, and 16-20 are unpatentable over the prior art for the same reasons that claims 1, 8, and 15 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al. (U.S. Patent Application Publication No. 20160019281 A1, hereinafter referred to as Hariharan) in view of Gass et al. (U.S. Patent Application Publication No. 20080235231 A1, hereinafter referred to as Gass).
As to claim 1, Hariharan teaches a method of cross-organization worksheet sharing, the method comprising:
receiving, from a client, a data set configuration for a worksheet, wherein the data set configuration comprises permissions for a data set from a database (see Hariharan para. 0018: the user’s computer provides authentication to access a relational database) stored on a cloud- based data warehouse managed by the client (see Hariharan para. 0074 and Fig. 11: cloud infrastructure system 1102 provides cloud services and comprises database 1118), wherein the data set configuration further comprises a presentation structure for presenting the data set in the worksheet (see Hariharan para. 0059: user-defined layout for presentation of data);
generating worksheet metadata for the worksheet using the data set configuration (see Hariharan para. 0018: retrieval of metadata based on the user’s request); and
in response to receiving, from a client system, a request for the worksheet (see Hariharan Fig. 11: client device 1104 issues service request 1134; and ; and see Hariharan para. 0047 and Fig. 4: via spreadsheet 410, a user queries a relational database):
sending a database query to the cloud-based data warehouse (see Hariharan Fig. 11: database query 1136; and see Hariharan para. 0047 and Fig. 4: user query to relational database), wherein the database query is generated using the worksheet metadata including the permissions for the data set (see Hariharan para. 0018: the user’s computer provides authentication to access a relational database);
receiving, in response to the database query, the data set from the cloud-based data warehouse (see Hariharan Fig. 11: response 1144; and see Hariharan para. 0048: query results); and
presenting, to the client system and based on the presentation structure, the worksheet containing the data set using the data set configuration (see Hariharan para. 0018, 0048, and Fig. 4: requested data is presented to the user and passed to the user’s spreadsheet application for presentation; and see Hariharan para. 0059: user-defined layout for presentation of data).
Hariharan does not appear to explicitly disclose a client system having a lower level of access to the database than the client; and limiting presentation based on the permissions for the data set.
However, Gass teaches:
receiving, from a client, a data set configuration, wherein the data set configuration comprises permissions for a data set (see Gass para. 0042-0044 and Fig. 8: row-level security designed by Security Administrator; and see Gass para. 0094, 0114, and Fig. 17: row-level permissions) from a database (see Gass Fig. 2: row-level security 60 applied for querying data 50 from database 200);
receiving, from a client system having a lower level of access to the database than the client, a request (see Gass para. 0094, 0114, and Fig. 17: a user who is not an administrator requests access to data from the database; in the illustrative example of Fig. 17, the user Joe queries for orders from the Orders Table);
limiting presentation based on the permissions for the data set (see Gass para. 0094, 0114, and Fig. 17: limiting data displayed based on row-level permissions, which are based on filters; in the illustrative example of Fig. 17, the user Joe is presented only with data rows that match the user’s Employee ID) received from the client (see Gass para. 0042-0044 and Fig. 8: row-level security designed by Security Administrator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariharan to include the teachings of Gass because it enables additional refinement of control, allowing defining access to data at a more granular level (see Gass para. 0090). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariharan to include the teachings of Gass because it allows filtering data for security purposes in a way that prevents end users from disabling the filter (see Gass para. 0095-0096), enhancing data integrity.

As to claim 3, Hariharan as modified by Gass teaches wherein sending the database query to the cloud-based data warehouse (see Hariharan Fig. 11: database query 1136; and see Hariharan para. 0047 and Fig. 4: user query to relational database) comprises excluding, prior to sending the database query to the cloud-based data warehouse, a subset of the data set from the database query based on the permissions for the data set (see Gass para. 0094, 0114, and Fig. 17: limiting data displayed based on row-level permissions, which are based on filters).

As to claim 4, Hariharan as modified by Gass teaches wherein sending the database query to the cloud-based data warehouse comprises verifying that the request for the worksheet is from an authenticated client system (see Hariharan para. 0035: authentication of user’s computer system), and wherein limiting the data set for presentation based on the permissions for the data set received from the client includes filtering the data set received (see Gass para. 0094, 0114, and Fig. 17: limiting data displayed based on row-level permissions, which are based on filters) from the cloud-based data warehouse (see Hariharan para. 0074 and Fig. 11: cloud infrastructure system 1102 provides cloud services and comprises database 1118).

As to claim 5, Hariharan as modified by Gass teaches wherein the permissions describe at least one selected from a group consisting of excluding a subset of the data in the database query and removing a subset of the data from the worksheet presented to the client system (see Gass para. 0094, 0114, and Fig. 17: limiting data displayed based on row-level permissions, which are based on filters).

As to claim 6, Hariharan as modified by Gass teaches wherein receiving the request for the worksheet from the client system comprises receiving the request via a webpage hosted by the client (see Hariharan para. 0027: web-based interface).

As to claim 8, Hariharan teaches an apparatus for cross-organization worksheet sharing, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of (see Hariharan para. 0102 and Fig. 12: the invention is embodied as computer system 1200 comprising processing unit 1204, which executes instructions from system memory 1210):
receiving, from a client, a data set configuration for a worksheet, wherein the data set configuration comprises permissions for a data set from a database (see Hariharan para. 0018: the user’s computer provides authentication to access a relational database) stored on a cloud- based data warehouse managed by the client (see Hariharan para. 0074 and Fig. 11: cloud infrastructure system 1102 provides cloud services and comprises database 1118), wherein the data set configuration further comprises a presentation structure for presenting the data set in the worksheet (see Hariharan para. 0059: user-defined layout for presentation of data);
generating worksheet metadata for the worksheet using the data set configuration (see Hariharan para. 0018: retrieval of metadata based on the user’s request); and
in response to receiving, from a client system, a request for the worksheet (see Hariharan Fig. 11: client device 1104 issues service request 1134; and ; and see Hariharan para. 0047 and Fig. 4: via spreadsheet 410, a user queries a relational database):
sending a database query to the cloud-based data warehouse (see Hariharan Fig. 11: database query 1136; and see Hariharan para. 0047 and Fig. 4: user query to relational database), wherein the database query is generated using the worksheet metadata including the permissions for the data set (see Hariharan para. 0018: the user’s computer provides authentication to access a relational database);
receiving, in response to the database query, the data set from the cloud-based data warehouse (see Hariharan Fig. 11: response 1144; and see Hariharan para. 0048: query results); and
presenting, to the client system and based on the presentation structure, the worksheet containing the data set using the data set configuration (see Hariharan para. 0018, 0048, and Fig. 4: requested data is presented to the user and passed to the user’s spreadsheet application for presentation; and see Hariharan para. 0059: user-defined layout for presentation of data).
Hariharan does not appear to explicitly disclose a client system having a lower level of access to the database than the client; and limiting presentation based on the permissions for the data set.
However, Gass teaches:
receiving, from a client, a data set configuration, wherein the data set configuration comprises permissions for a data set (see Gass para. 0042-0044 and Fig. 8: row-level security designed by Security Administrator; and see Gass para. 0094, 0114, and Fig. 17: row-level permissions) from a database (see Gass Fig. 2: row-level security 60 applied for querying data 50 from database 200);
receiving, from a client system having a lower level of access to the database than the client, a request (see Gass para. 0094, 0114, and Fig. 17: a user who is not an administrator requests access to data from the database; in the illustrative example of Fig. 17, the user Joe queries for orders from the Orders Table);
limiting presentation based on the permissions for the data set (see Gass para. 0094, 0114, and Fig. 17: limiting data displayed based on row-level permissions, which are based on filters; in the illustrative example of Fig. 17, the user Joe is presented only with data rows that match the user’s Employee ID) received from the client (see Gass para. 0042-0044 and Fig. 8: row-level security designed by Security Administrator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariharan to include the teachings of Gass because it enables additional refinement of control, allowing defining access to data at a more granular level (see Gass para. 0090). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariharan to include the teachings of Gass because it allows filtering data for security purposes in a way that prevents end users from disabling the filter (see Gass para. 0095-0096), enhancing data integrity.

As to claim 10, see the rejection of claim 3 above.

As to claim 11, see the rejection of claim 4 above.

As to claim 12, see the rejection of claim 5 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 15, Hariharan teaches a computer program product for cross-organization worksheet sharing, the computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of (see Hariharan para. 0111 and Fig. 12: computer-readable storage media 1222 stores instructions for processing unit 1204):
receiving, from a client, a data set configuration for a worksheet, wherein the data set configuration comprises permissions for a data set from a database (see Hariharan para. 0018: the user’s computer provides authentication to access a relational database) stored on a cloud- based data warehouse managed by the client (see Hariharan para. 0074 and Fig. 11: cloud infrastructure system 1102 provides cloud services and comprises database 1118), wherein the data set configuration further comprises a presentation structure for presenting the data set in the worksheet (see Hariharan para. 0059: user-defined layout for presentation of data);
generating worksheet metadata for the worksheet using the data set configuration (see Hariharan para. 0018: retrieval of metadata based on the user’s request);
in response to receiving, from a client system, a request for the worksheet (see Hariharan Fig. 11: client device 1104 issues service request 1134; and ; and see Hariharan para. 0047 and Fig. 4: via spreadsheet 410, a user queries a relational database):
sending a database query to the cloud-based data warehouse (see Hariharan Fig. 11: database query 1136; and see Hariharan para. 0047 and Fig. 4: user query to relational database), wherein the database query is generated using the worksheet metadata including the permissions for the data set (see Hariharan para. 0018: the user’s computer provides authentication to access a relational database);
receiving, in response to the database query, the data set from the cloud-based data warehouse (see Hariharan Fig. 11: response 1144; and see Hariharan para. 0048: query results); and
presenting, to the client system and based on the presentation structure, the worksheet containing the data set using the data set configuration (see Hariharan para. 0018, 0048, and Fig. 4: requested data is presented to the user and passed to the user’s spreadsheet application for presentation; and see Hariharan para. 0059: user-defined layout for presentation of data).
Hariharan does not appear to explicitly disclose a client system having a lower level of access to the database than the client; and limiting presentation based on the permissions for the data set.
However, Gass teaches:
receiving, from a client, a data set configuration, wherein the data set configuration comprises permissions for a data set (see Gass para. 0042-0044 and Fig. 8: row-level security designed by Security Administrator; and see Gass para. 0094, 0114, and Fig. 17: row-level permissions) from a database (see Gass Fig. 2: row-level security 60 applied for querying data 50 from database 200);
receiving, from a client system having a lower level of access to the database than the client, a request (see Gass para. 0094, 0114, and Fig. 17: a user who is not an administrator requests access to data from the database; in the illustrative example of Fig. 17, the user Joe queries for orders from the Orders Table);
limiting presentation based on the permissions for the data set (see Gass para. 0094, 0114, and Fig. 17: limiting data displayed based on row-level permissions, which are based on filters; in the illustrative example of Fig. 17, the user Joe is presented only with data rows that match the user’s Employee ID) received from the client (see Gass para. 0042-0044 and Fig. 8: row-level security designed by Security Administrator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariharan to include the teachings of Gass because it enables additional refinement of control, allowing defining access to data at a more granular level (see Gass para. 0090). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariharan to include the teachings of Gass because it allows filtering data for security purposes in a way that prevents end users from disabling the filter (see Gass para. 0095-0096), enhancing data integrity.

As to claim 17, see the rejection of claim 3 above.

As to claim 18, see the rejection of claim 4 above.

As to claim 19, see the rejection of claim 5 above.

As to claim 20, see the rejection of claim 6 above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan and Gass as applied to claims 1, 8, and 15 above, and further in view of Reynolds et al. (U.S. Patent Application Publication No. 20170371881 A1, hereinafter referred to as Reynolds).
As to claim 2, Hariharan as modified by Gass does not appear to explicitly disclose further comprising: generating, for the client, an invoice for servicing the request from the client system.
However, Reynolds teaches further comprising: generating, for the client, an invoice for servicing the request from the client system (see Reynolds para. 0111: data access is granted in exchange for remuneration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariharan as modified by Gass to include the teachings of Reynolds because it enables purchasing professional data services, eliminating the need for the customer install, manage, and maintain their own data storage services.

As to claim 9, see the rejection of claim 2 above.

As to claim 16, see the rejection of claim 2 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan and Gass as applied to claims 1, 8, and 15 above, and further in view of Matter, Bruce Edward (U.S. Patent Application Publication No. 20040163050 A1, hereinafter referred to as Matter).
As to claim 7, Hariharan as modified by Gass does not appear to explicitly disclose wherein the worksheet is a referencing worksheet linked from a data source worksheet created by the client.
However, Matter teaches wherein the worksheet is a referencing worksheet linked from a data source worksheet created by the client (Note: This claim limitation is interpreted in light of the instant specification, which states the following: “A referencing worksheet is a worksheet that is linked from another worksheet (referred to as a data source worksheet).” See paragraph 0023 of the published specification.
see Matter para. 0064 and Fig. 3B: Worksheet X-B is linked to data in Worksheet X-A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariharan as modified by Gass to include the teachings of Matter because it allows related data to be easily retrieved and managed (see Matter para. 0064).

As to claim 14, see the rejection of claim 7 above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163